Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 1-12, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2016/0004438, hereinafter Moon) in view of Geml et al. (US 2018/0004559, hereinafter Geml).

Regarding claim 1, Moon discloses 
A storage device (paragraph [0063]: the storage device 100 includes a nonvolatile memory 110), comprising: 
storage for data (paragraph [0077]: the memory controller 120 may read data or code needed to manage the nonvolatile memory 110 from the nonvolatile memory 110 and may load and drive the read data or code); and 
at least one Input/Output (I/O) queue for requests from at least one virtual machine (VM) on a host device, wherein the storage device supports an I/O queue creation command to request allocation of an I/O queue of the at least one I/O queue for a VM of the at least one VM, the I/O queue creation command including a Logical Block Address (LBA) range attribute for a range of LBAs to be associated with the I/O queue (paragraph [0089]: A storage space of the nonvolatile memory 110 may be assigned to each of the virtual machines VM1˜VMn. Each of the virtual machines VM1˜VMn may be set to access the storage device 100 within an address (e.g., logical address) range of the assigned storage space; paragraph [0090]: The host layer 11 may transmit information about the address ranges assigned to the virtual machines VM1˜VMn, that is, the virtual channels VC1˜VCn to the storage device 100 together with QoS information QI. A QoS manager QM may transmit information about the address range to the storage device 100 as a part of the QoS information QI),
wherein the storage device maps the range of LBAs to a range of Physical Block Addresses (PBAs) in the storage for data (paragraph [0088]: the host layer 11 may assign an address range of the nonvolatile memory 110 to each of the virtual machines VM1˜VMn; paragraph [0089]: A storage space of the nonvolatile memory 110 may be assigned to each of the virtual machines VM1˜VMn. Each of the virtual machines VM1˜VMn may be set to access the storage device 100 within an address (e.g., logical address) range of the assigned storage space).
Moon does not teach wherein the I/O queue creation command includes a shared namespace attribute specifying an array of namespaces to share access to the range of LBAs. Geml teaches wherein the I/O queue creation command includes a shared namespace attribute specifying an array of namespaces to share access to the range of LBAs (paragraph [0021]: Each namespace 34 may be associated with one or more logical block addresses (LBAs), and each LBA may be assigned to a single namespace of namespaces 34; paragraph [0033]: The create I/O queue command may specify one or more namespaces 34 with which the IOQ will be associated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Geml by using create I/O queue command may specify one or more namespaces associated with one or more logical block addresses (LBAs) with which the IOQ will be associated of Geml. The motivation would have been to provide improved namespace security for the namespaces of a storage device (Geml paragraph [0037]).

Regarding claim 2, Moon discloses 
wherein: the storage device includes a Solid State Drive (SSD) storage device (paragraph [0080]: The storage device 100 may include a solid state drive (SSD)); and 
the SSD storage device (paragraph [0080]: The storage device 100 may include a solid state drive (SSD)) uses a Non- Volatile Memory Express (NVMe) interface to the host device (paragraph [0140]: The host interface 124 may be configured to communicate using at least one of various communication methods such as ... a nonvolatile memory express (NVMe)).

Regarding claim 3, Moon discloses 
wherein the I/O queue creation command includes a Quality of Service (QoS) attribute for Quality of Service parameters for the VM, the QoS attribute at least one of a minimum bandwidth (paragraph [0054]: A quality of service QoS manager QM may manage QoS information QI. The QoS information QI may include information about a QoS (for example, a minimum QoS) which each of the virtual machines VM1˜VMn or each of the virtual channels VC1˜VCn requires; paragraph [0061]: In the case that the QoS (that is, a QoS being required in the specific virtual channel) of the specific virtual channel is relatively low, the memory manager MM may access the physical storage PS using a relatively slow read or write scheme. In the case that the QoS of the specific virtual channel is relatively high, the memory manager MM may access the physical storage PS using a relatively fast read or write method; paragraph [0089]: A storage space of the nonvolatile memory 110 may be assigned to each of the virtual machines VM1˜VMn. Each of the virtual machines VM1˜VMn may be set to access the storage device 100 within an address (e.g., logical address) range of the assigned storage space; paragraph [0090]: The host layer 11 may transmit information about the address ranges assigned to the virtual machines VM1˜VMn, that is, the virtual channels VC1˜VCn to the storage device 100 together with QoS information QI. A QoS manager QM may transmit information about the address range to the storage device 100 as a part of the QoS information QI; In other words, information about the address ranges (i.e., LBA ranges) assigned to VM1-VMn, that is, VC1-VCn to the storage device together with QI about minimum QoS to be used for read and write operation (i.e., minimum bandwidth) is used, by processor, for address assignment (i.e., I/O queue)), a maximum bandwidth, a minimum number of read requests per second, a maximum number of read requests per second, a minimum number of bytes read per second, a maximum number of bytes read per second, a minimum number of write requests per second, a maximum number of write requests per second, a minimum number of bytes written per second, or a maximum number of bytes written per second.

Regarding claim 4, Moon discloses 
wherein the storage device receives the I/O queue creation command (paragraph [0090]: The host layer 11 may transmit information about the address ranges assigned to the virtual machines VM1˜VMn, that is, the virtual channels VC1˜VCn to the storage device 100 together with QoS information QI; paragraph [0136]: The processor 122 may store the second command CMD2 or the second address ADDR2 being received through the host interface 125 in the RAM 123) from a hypervisor on the host device (paragraph [0057]: The QoS manager QM may be software being driven in a main machine among the virtual machines VM1˜VMn of the host layer 11. In the case that a virtual machine monitor VMM is provided to the host layer 11, the QoS manager QM may be software being driven independently of the virtual machine monitor VMM. The QoS manager QM may be software being driven on the virtual machine monitor VMM).

Regarding claim 5, Moon discloses 
wherein the LBA range attribute includes a starting LBA and an ending LBA (paragraph [0088]: the host layer 11 may assign an address range of the nonvolatile memory 110 to each of the virtual machines VM1˜VMn; paragraph [0089]: A storage space of the nonvolatile memory 110 may be assigned to each of the virtual machines VM1˜VMn. Each of the virtual machines VM1˜VMn may be set to access the storage device 100 within an address (e.g., logical address) range of the assigned storage space).

Regarding claim 6, Moon discloses 
wherein: the LBA range attribute includes a starting LBA (paragraph [0088]: the host layer 11 may assign an address range of the nonvolatile memory 110 to each of the virtual machines VM1˜VMn; paragraph [0089]: A storage space of the nonvolatile memory 110 may be assigned to each of the virtual machines VM1˜VMn. Each of the virtual machines VM1˜VMn may be set to access the storage device 100 within an address (e.g., logical address) range of the assigned storage space); and
the I/O queue creation command (paragraph [0090]: paragraph [0090]: The host layer 11 may transmit information about the address ranges assigned to the virtual machines VM1˜VMn, that is, the virtual channels VC1˜VCn to the storage device 100 together with QoS information QI) further includes a queue size (paragraph [0018]: Depending on QoSs of the virtual channels VC1˜VCn, queue depths of the virtual queues VQ1˜VQn being assigned to the virtual channels VC1˜VCn respectively may be differently set. For example, the queue depths of the virtual queues VQ1˜VQn may be set in proportion to the QoSs of the virtual channels VC1˜VCn).

Regarding claim 7, Moon does not teach wherein the shared namespace attribute includes at least one namespace to share access to the range of LBAs. Geml teaches wherein the shared namespace attribute includes at least one namespace to share access to the range of LBAs (paragraph [0021]: Each namespace 34 may be associated with one or more logical block addresses (LBAs), and each LBA may be assigned to a single namespace of namespaces 34; paragraph [0033]: The create I/O queue command may specify one or more namespaces 34 with which the IOQ will be associated). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Geml by using create I/O queue command may specify one or more namespaces associated with one or more logical block addresses (LBAs) with which the IOQ will be associated of Geml. The motivation would have been to provide improved namespace security for the namespaces of a storage device (Geml paragraph [0037]).

Regarding claim 8, Moon does not teach further comprising a Field Programmable Gate Array (FPGA) that maps a plurality of virtual I/O queues to the I/O queue, wherein: the FPGA supports a virtual I/O queue creation command to request allocation of a first virtual I/O queue of the plurality of virtual I/O queues, the virtual I/O queue creation command including a second LBA range attribute for a second range of Logical Block Addresses (LBAs) to be associated with the first virtual I/O queue, the first virtual I/O queue associated with the I/O queue. Geml teaches further comprising a Field Programmable Gate Array (FPGA) (paragraph [0013]: configurable hardware (such as a field programmable gate array (FPGA)) that maps a plurality of virtual I/O queues to the I/O queue (paragraph [0021]: Each namespace 34 may be associated with one or more logical block addresses (LBAs), and each LBA may be assigned to a single namespace of namespaces 34; paragraph [0033]: The create I/O queue command may specify one or more namespaces 34 with which the IOQ will be associated), wherein: the FPGA supports a virtual I/O queue creation command to request allocation of a first virtual I/O queue of the plurality of virtual I/O queues (paragraph [0034]: In some examples, a particular VM 22 may send separate create IOQ commands to create separate IOQs 32 for different namespaces, processor threads, or various combinations therein. For example, VM 22A may send a first create IOQ command to create an IOQ 32A associated with a first namespace (e.g., namespace 34A) and a second IOQ command to create an IOQ 32B associated with a second, different namespace (e.g., namespace 34B)), the virtual I/O queue creation command including a second LBA range attribute for a second range of Logical Block Addresses (LBAs) to be associated with the first virtual I/O queue, the first virtual I/O queue associated with the I/O queue (paragraph [0021]: Each namespace 34 may be associated with one or more logical block addresses (LBAs), and each LBA may be assigned to a single namespace of namespaces 34; paragraph [0034]: In some examples, a particular VM 22 may send separate create IOQ commands to create separate IOQs 32 for different namespaces, processor threads, or various combinations therein. For example, VM 22A may send a first create IOQ command to create an IOQ 32A associated with a first namespace (e.g., namespace 34A) and a second IOQ command to create an IOQ 32B associated with a second, different namespace (e.g., namespace 34B)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Geml by sending first create IOQ command to create first IOQ of FPGA associated with a first namespace be associated with one or more LBAs of Geml. The motivation would have been to provide improved namespace security for the namespaces of a storage device (Geml paragraph [0037]).

Regarding claim 9, Moon does not teach wherein the FPGA includes a mapping logic to map the first virtual I/O queue to the I/O queue on the storage device, so that I/O requests received from the VM in the first virtual I/O queue are delivered to the storage device via the I/O queue and results received from the storage device in the I/O queue are delivered to the VM via the first virtual I/O queue. Geml teaches wherein the FPGA (paragraph [0013]: configurable hardware (such as a field programmable gate array (FPGA)) includes a mapping logic to map the first virtual I/O queue to the I/O queue on the storage device, so that I/O requests received from the VM in the first virtual I/O queue are delivered to the storage device via the I/O queue and results received from the storage device in the I/O queue are delivered to the VM via the first virtual I/O queue (paragraph [0034]: In some examples, a particular VM 22 may send separate create IOQ commands to create separate IOQs 32 for different namespaces, processor threads, or various combinations therein. For example, VM 22A may send a first create IOQ command to create an IOQ 32A associated with a first namespace (e.g., namespace 34A) and a second IOQ command to create an IOQ 32B associated with a second, different namespace (e.g., namespace 34B); paragraph [0035]: In response to sending a read command to IOQ 32A, storage device 6 may receive a doorbell notification that a command has been submitted to IOQ 32A. As a result of the doorbell notification, storage device 6 may retrieve the command from IOQ 32A, determine that the command is a read command, retrieve data from the namespaces indicated by the read command, and send the data directly to VM 22A). t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Geml by sending a read command to the respective IOQ, receiving a doorbell notification that a command has been submitted to the respective IOQ, as a result of the doorbell notification, retrieving the command from the respective IOQ, determining that the command is a read command, retrieving data from the namespaces indicated by the read command, and sending the data directly to associated VM of Geml. The motivation would have been to provide improved namespace security for the namespaces of a storage device (Geml paragraph [0037]).

Regarding claim 10, Moon does not teach wherein a second virtual I/O queue of the FPGA is associated with the I/O queue. Geml teaches wherein a second virtual I/O queue (paragraph [0034]: In some examples, a particular VM 22 may send separate create IOQ commands to create separate IOQs 32 for different namespaces, processor threads, or various combinations therein. For example, VM 22A may send a first create IOQ command to create an IOQ 32A associated with a first namespace (e.g., namespace 34A) and a second IOQ command to create an IOQ 32B associated with a second, different namespace (e.g., namespace 34B)) of the FPGA (paragraph [0013]: configurable hardware (such as a field programmable gate array (FPGA)) is associated with the I/O queue (paragraph [0034]: In some examples, a particular VM 22 may send separate create IOQ commands to create separate IOQs 32 for different namespaces, processor threads, or various combinations therein. For example, VM 22A may send a first create IOQ command to create an IOQ 32A associated with a first namespace (e.g., namespace 34A) and a second IOQ command to create an IOQ 32B associated with a second, different namespace (e.g., namespace 34B)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Geml by sending second create IOQ command to create second IOQ of FPGA associated with a second namespace be associated with one or more LBAs of Geml. The motivation would have been to provide improved namespace security for the namespaces of a storage device (Geml paragraph [0037]).

Regarding claim 11, Moon discloses 
wherein the hardware is operative to invoke the I/O queue creation command on the storage device (paragraph [0089]: A storage space of the nonvolatile memory 110 may be assigned to each of the virtual machines VM1˜VMn. Each of the virtual machines VM1˜VMn may be set to access the storage device 100 within an address (e.g., logical address) range of the assigned storage space; paragraph [0090]: The host layer 11 may transmit information about the address ranges assigned to the virtual machines VM1˜VMn, that is, the virtual channels VC1˜VCn to the storage device 100 together with QoS information QI. A QoS manager QM may transmit information about the address range to the storage device 100 as a part of the QoS information QI).
Moon does not teach the FPGA. Geml teaches the FPGA (paragraph [0013]: configurable hardware (such as a field programmable gate array (FPGA)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Geml by implementing FPGA of Geml. The motivation would have been to provide improved namespace security for the namespaces of a storage device (Geml paragraph [0037]).

Regarding claim 12, Moon discloses 
wherein the hardware is operative to receive the virtual I/O queue creation command (paragraph [0090]: The host layer 11 may transmit information about the address ranges assigned to the virtual machines VM1˜VMn, that is, the virtual channels VC1˜VCn to the storage device 100 together with QoS information QI; paragraph [0136]: The processor 122 may store the second command CMD2 or the second address ADDR2 being received through the host interface 125 in the RAM 123) from the hypervisor on the host device (paragraph [0057]: The QoS manager QM may be software being driven in a main machine among the virtual machines VM1˜VMn of the host layer 11. In the case that a virtual machine monitor VMM is provided to the host layer 11, the QoS manager QM may be software being driven independently of the virtual machine monitor VMM. The QoS manager QM may be software being driven on the virtual machine monitor VMM).
Moon does not teach the FPGA. Geml teaches the FPGA (paragraph [0013]: configurable hardware (such as a field programmable gate array (FPGA)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Geml by implementing FPGA of Geml. The motivation would have been to provide improved namespace security for the namespaces of a storage device (Geml paragraph [0037]).

Regarding claim 14, Moon does not teach wherein the second LBA range attribute includes a second starting LBA and a second ending LBA. Geml teaches wherein the second LBA range attribute includes a second starting LBA and a second ending LBA (paragraph [0021]: Each namespace 34 may be associated with one or more logical block addresses (LBAs), and each LBA may be assigned to a single namespace of namespaces 34; paragraph [0034]: In some examples, a particular VM 22 may send separate create IOQ commands to create separate IOQs 32 for different namespaces, processor threads, or various combinations therein. For example, VM 22A may send a first create IOQ command to create an IOQ 32A associated with a first namespace (e.g., namespace 34A) and a second IOQ command to create an IOQ 32B associated with a second, different namespace (e.g., namespace 34B)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Geml by sending first create IOQ command to create first IOQ of FPGA associated with a first namespace be associated with LBAs of Geml. The motivation would have been to provide improved namespace security for the namespaces of a storage device (Geml paragraph [0037]).

Regarding claim 16, Moon does not teach wherein the virtual I/O queue creation command includes a second shared namespace attribute specifying a second array of namespaces to share access to the range of LBAs. Geml teaches wherein the virtual I/O queue creation command includes a second shared namespace attribute specifying a second array of namespaces to share access to the range of LBAs (paragraph [0021]: Each namespace 34 may be associated with one or more logical block addresses (LBAs), and each LBA may be assigned to a single namespace of namespaces 34; paragraph [0034]: In some examples, a particular VM 22 may send separate create IOQ commands to create separate IOQs 32 for different namespaces, processor threads, or various combinations therein. For example, VM 22A may send a first create IOQ command to create an IOQ 32A associated with a first namespace (e.g., namespace 34A) and a second IOQ command to create an IOQ 32B associated with a second, different namespace (e.g., namespace 34B)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Geml by sending first create IOQ command to create first IOQ of FPGA associated with a first namespace be associated with LBAs of Geml. The motivation would have been to provide improved namespace security for the namespaces of a storage device (Geml paragraph [0037]).

Regarding claim 17, Moon does not teach wherein the FPGA (paragraph [0013]: configurable hardware (such as a field programmable gate array (FPGA)) further includes a doorbell distribution logic to locate a first virtual doorbell for the first virtual I/O queue in a different page of memory than a second doorbell for a second virtual I/O queue. Geml teaches wherein the FPGA further includes a doorbell distribution logic to locate a first virtual doorbell for the first virtual I/O queue in a different page of memory than a second doorbell for a second virtual I/O queue (paragraph [0034]: In some examples, a particular VM 22 may send separate create IOQ commands to create separate IOQs 32 for different namespaces, processor threads, or various combinations therein. For example, VM 22A may send a first create IOQ command to create an IOQ 32A associated with a first namespace (e.g., namespace 34A) and a second IOQ command to create an IOQ 32B associated with a second, different namespace (e.g., namespace 34B); paragraph [0035]: In response to sending a read command to IOQ 32A, storage device 6 may receive a doorbell notification that a command has been submitted to IOQ 32A. As a result of the doorbell notification, storage device 6 may retrieve the command from IOQ 32A, determine that the command is a read command, retrieve data from the namespaces indicated by the read command, and send the data directly to VM 22A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Geml by sending first create IOQ command to create first IOQ of FPGA associated with a first namespace be associated with LBAs, sending second create IOQ command to create second IOQ of FPGA associated with a second namespace be associated with LBAs, as result In response to sending a read command to the respective IOQ, receiving a doorbell notification that a command has been submitted to the respective IOQ, and as a result of the doorbell notification, retrieving the command from the respective IOQ, determining that the command is a read command, retrieving data from the namespaces indicated by the read command, and sending the data directly to associated VM of Geml. The motivation would have been to provide improved namespace security for the namespaces of a storage device (Geml paragraph [0037]).

Regarding claim 18, Moon does not teach further comprising a doorbell distribution logic to locate a first virtual doorbell for the first virtual I/O queue in a different page of memory than a second doorbell for a second virtual I/O queue. Geml teaches wherein the FPGA further includes a doorbell distribution logic to locate a first virtual doorbell for the first virtual I/O queue in a different page of memory than a second doorbell for a second virtual I/O queue (paragraph [0034]: In some examples, a particular VM 22 may send separate create IOQ commands to create separate IOQs 32 for different namespaces, processor threads, or various combinations therein. For example, VM 22A may send a first create IOQ command to create an IOQ 32A associated with a first namespace (e.g., namespace 34A) and a second IOQ command to create an IOQ 32B associated with a second, different namespace (e.g., namespace 34B); paragraph [0035]: In response to sending a read command to IOQ 32A, storage device 6 may receive a doorbell notification that a command has been submitted to IOQ 32A. As a result of the doorbell notification, storage device 6 may retrieve the command from IOQ 32A, determine that the command is a read command, retrieve data from the namespaces indicated by the read command, and send the data directly to VM 22A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Geml by sending first create IOQ command to create first IOQ of FPGA associated with a first namespace be associated with LBAs, sending second create IOQ command to create second IOQ of FPGA associated with a second namespace be associated with LBAs, as result In response to sending a read command to the respective IOQ, receiving a doorbell notification that a command has been submitted to the respective IOQ, and as a result of the doorbell notification, retrieving the command from the respective IOQ, determining that the command is a read command, retrieving data from the namespaces indicated by the read command, and sending the data directly to associated VM of Geml. The motivation would have been to provide improved namespace security for the namespaces of a storage device (Geml paragraph [0037]).

Regarding claim 19, Moon discloses 
further comprising: a receiver to receive the I/O queue creation command from the VM (paragraph [0055]: The QoS manager QM may collect the QoS information QI from the virtual machines VM1˜VMn; paragraph [0090]: paragraph [0090]: The host layer 11 may transmit information about the address ranges assigned to the virtual machines VM1˜VMn, that is, the virtual channels VC1˜VCn to the storage device 100 together with QoS information QI. A QoS manager QM may transmit information about the address range to the storage device 100 as a part of the QoS information QI); and 
logic to allocate the I/O queue of the at least one I/O queue for the VM (paragraph [0089]: A storage space of the nonvolatile memory 110 may be assigned to each of the virtual machines VM1˜VMn. Each of the virtual machines VM1˜VMn may be set to access the storage device 100 within an address (e.g., logical address) range of the assigned storage space) based on the I/O queue creation command (paragraph [0055]: The QoS manager QM may collect the QoS information QI from the virtual machines VM1˜VMn; paragraph [0090]: paragraph [0090]: The host layer 11 may transmit information about the address ranges assigned to the virtual machines VM1˜VMn, that is, the virtual channels VC1˜VCn to the storage device 100 together with QoS information QI. A QoS manager QM may transmit information about the address range to the storage device 100 as a part of the QoS information QI).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over of Moon et al. (US 2016/0004438, hereinafter Moon) in view of Geml et al. (US 2018/0004559, hereinafter Geml) as applied to claim 8, and further in view Lu (US 2018/0321879, hereinafter Lu).

Regarding claim 13, Moon in view of Geml does not teach wherein the virtual I/O queue creation command includes a second QoS attribute for Quality of Service parameters for the VM. Lu teaches wherein the virtual I/O queue creation command includes a second QoS attribute for Quality of Service parameters for the VM (paragraph [0268]: The forwarding process calls the virtual NVMe driver to obtain, by parsing the NVMe command, parameters for creating a completion queue, where the parameters include an interrupt number that corresponds to the completion queue and that is in an MSIX table, a completion queue DMA address, a completion queue ID, and a completion queue depth). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Moon in view of Geml by parsing the NVMe command, parameters for creating a completion queue, where the parameters include a completion queue depth, etc. of Lu. The motivation would have been to provide a method and an apparatus for processing a read/write request in a physical machine in order to increase a read/write request processing speed in a virtualization storage scenario, and reduce an I/O delay (Lu paragraph [0007]).

Regarding claim 15, Moon does not teach wherein: the second LBA range attribute includes a second starting LBA. Geml teaches wherein: the second LBA range attribute includes a second starting LBA (paragraph [0021]: Each namespace 34 may be associated with one or more logical block addresses (LBAs), and each LBA may be assigned to a single namespace of namespaces 34; paragraph [0034]: In some examples, a particular VM 22 may send separate create IOQ commands to create separate IOQs 32 for different namespaces, processor threads, or various combinations therein. For example, VM 22A may send a first create IOQ command to create an IOQ 32A associated with a first namespace (e.g., namespace 34A) and a second IOQ command to create an IOQ 32B associated with a second, different namespace (e.g., namespace 34B)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Geml by sending first create IOQ command to create first IOQ of FPGA associated with a first namespace be associated with LBAs of Geml. The motivation would have been to provide improved namespace security for the namespaces of a storage device (Geml paragraph [0037]).
Moon in view of Geml does not teach the virtual I/O queue creation command further includes a second queue size. Lu teaches the virtual I/O queue creation command further includes a second queue size (paragraph [0268]: The forwarding process calls the virtual NVMe driver to obtain, by parsing the NVMe command, parameters for creating a completion queue, where the parameters include an interrupt number that corresponds to the completion queue and that is in an MSIX table, a completion queue DMA address, a completion queue ID, and a completion queue depth). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was effectively filed to modify the teaching of Moon in view of Geml by parsing the NVMe command, parameters for creating a completion queue, where the parameters include a completion queue depth, etc. of Lu. The motivation would have been to provide a method and an apparatus for processing a read/write request in a physical machine in order to increase a read/write request processing speed in a virtualization storage scenario, and reduce an I/O delay (Lu paragraph [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        11/10/2022